DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

2.         In response to the Office action dated on 09/10/2021 the Amendment has been received on 12/10/2021.
           Claims 9, 11, 12, 15 and 16 have been amended.
           Claims 1-20 are currently pending in this application.  

Response to Arguments

3.           Applicant’s arguments, see pages 8-13, filed on 12/10/2021, with respect to claims 1-20 have been fully considered and are persuasive.  Therefore, all of the previous rejections provided in the previous office action have been withdrawn. 

Allowable Subject Matter

4.          Claims 1-20 are allowed.

            With respect to claim 1, the most relevant prior art, Ueki et al. (US PAP 2014/0321608 A1) in view of Moriyasu et al. (US PAP 2016/0054453 A1) teach an X-ray scanning method; wherein  Ueki et al. teach a method ( see abstract; Figs. 1-22; paragraphs 0011-0017, 0022, 0025-0027, 0057, 0060, 0085, 0093, 0097, 0161 and 0162; claims 1, 7-9, 10 and 15), comprising: performing a scan of a subject (SB) to acquire, with a detector array (2) comprising a plurality of detector elements, projection data of the subject (SB); 

    PNG
    media_image1.png
    505
    458
    media_image1.png
    Greyscale
generating corrected path-length estimates based on the projection data and one or more selected correction functions; and reconstructing at least one image based on the corrected path-length estimates (see paragraphs 0025-027, 0097, 0161 and 0162; claims 1, 7-10 and 15).
              Moriyasu et al. discloses a system/method for CT imaging which explicitly teaches reconstructing at least one material density image (see Figs. 1-22; paragraphs 0197, 0199, 0200 and 0205) in order to generate an image 
    PNG
    media_image2.png
    439
    622
    media_image2.png
    Greyscale
representing a distribution of the decomposition target material and revealing the internal features of the imaging subject expressed in the densities of basis material.
            Ueki et al. and Moriyasu et al. disclose similar methods/apparatuses for CT imaging but fail to explicitly teach or make obvious reconstructing at least one material density image based on the corrected path-length estimates in combination with all of the remaining limitations of the claim. 
           With respect to claim 11, the most relevant prior art, Ueki et al. (US PAP 2014/0321608 A1) in view of Moriyasu et al. (US PAP 2016/0054453 A1) teach an X-ray scanning method; wherein Ueki et al. teach a method, comprising: performing a calibration scan of a phantom (WP) to acquire (see paragraphs 0011-0017, 0022, 0084 and 0085),

    PNG
    media_image3.png
    345
    330
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    196
    178
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    294
    475
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    482
    385
    media_image6.png
    Greyscale
with a detector array (2) comprising a plurality of detector elements (see Figs. 1, 5, 9 and 14), calibration data; performing a diagnostic scan of a subject (SB) to acquire, with the detector array (2), projection data; generating corrected path-length estimates from the projection data based on one or more selected correction functions (see paragraphs 0025-027, 0097, 0161 and 0162; claims 1, 7-10 and 15) and a forward model generated from the calibration data; and reconstructing at least one image based on the corrected path- length estimates (see paragraphs 0025-027, 0097, 0161 and 0162; claims 1, 7-10 and 15).
           Moriyasu et al. discloses a system/method for CT imaging which explicitly teaches reconstructing at least one material density image (see Figs. 1-22; paragraphs 0197, 0199, 0200 and 0205) in order to generate an image representing a distribution of the decomposition target material and revealing the internal features of the imaging subject expressed in the densities of basis material.
            Ueki et al. and Moriyasu et al. disclose similar methods/apparatuses for CT imaging but fail to explicitly teach or make obvious reconstructing at least one material density image based on the corrected path-length estimates in combination with all of the remaining limitations of the claim. 
           With respect to claim 15, the most relevant prior art, Ueki et al. (US PAP 2014/0321608 A1) in view of Moriyasu et al. (US PAP 2016/0054453 A1) teach an X-ray scanning method: wherein Ueki et al. teach a system ( see abstract; Figs. 1-22; paragraphs 0011-0017, 0022, 0025-0027, 0057, 0060, 0085, 0093, 0097, 0161 and 0162; claims 1, 7-9, 10 and 15), comprising: an x-ray source (1) configured to generate a beam of x-rays towards a subject (SB); a detector array (2) comprising a plurality of detector elements configured to detect the beam of x-rays attenuated by the subject (SB) (see Fig. 1); a computing device (10; 20) communicatively coupled to the x-ray source (1) and the detector array (2) (paragraph 0055-0057), the computing device (10) configured with instructions in non-transitory memory that when executed cause the computing device to: control the x-ray source (1) and the detector array (2) to scan the subject and acquire 
    PNG
    media_image7.png
    427
    401
    media_image7.png
    Greyscale
projection data (see paragraphs 0025-027, 0097, 0161 and 0162; claims 1, 7-10 and 15); generate corrected path-length estimates based on the projection data and one or more selected correction functions; and reconstruct at least one image based on the corrected path- length estimates (see paragraphs 0025-027, 0097, 0161 and 0162; claims 1, 7-10 and 15).
             Moriyasu et al. discloses a system/method for CT imaging which explicitly teaches reconstructing at least one material density image (see Figs. 1-22; paragraphs 0197, 0199, 0200 and 0205) in order to generate an image representing a distribution of the decomposition target material and revealing the internal features of the imaging subject expressed in the densities of basis material. 
            Ueki et al. and Moriyasu et al. disclose similar methods/apparatuses for CT imaging but fail to explicitly teach or make obvious reconstructing at least one material density image based on the corrected path-length estimates in combination with all of the remaining limitations of the claim. 
              Claims 2-10, 12-14 and 16-20 are allowed by virtue of their dependence. 
              Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

6.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen et al. (US PAP 2019/0251713 A1; see paragraphs 0070, 0083, 0085 and 0135); Nitta et al. (US PAP 2016/0058404 A1; see abstract; paragraphs 0021, 0024, 0033, 0042, 0052, 0076, 0077 and 0096); Gohno et al. (US Patent 5,521,955; see column 2, line 19 – column 3, line 16; column 3, line 56 – column 4, line 56) and Prabhu Verleker et al. (US PAP 2021/0007691 A1; see abstract; paragraphs 0053, 0055, 0057, 0064-0066 and 0073) teach the X-ray methods and apparatus generating projection data and reconstructing at least one material density image but fail to explicitly teach or make obvious reconstructing at least one material density image based on the corrected path-length estimates in combination with all of the remaining limitations of the claim. 
7.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Irakli Kiknadze
/IRAKLI KIKNADZE/
            Primary Examiner, Art Unit 2884
                                                                                                                                                                                                        /I.K./   January 27, 2022